Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 12, 2021

                                       No. 04-21-00323-CR

                                     Rosa Anita MORENO,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 642167
                           Honorable Melissa Vara, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due October 14, 2021; however, the court granted an
extension of time until November 15, 2021. On November 5, 2021, appellant filed a motion
asking for a second extension of time to December 15, 2021 to file the brief.

        We grant the motion and order appellant to file her brief by December 15, 2021.
Counsel is advised that no further extensions of time will be granted absent a motion, filed
before the brief is due, that (1) demonstrates extraordinary circumstances justifying further delay,
(2) advises the court of the efforts counsel has expended in preparing the brief, and (3) provides
the court reasonable assurance that the brief will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy work schedule to be an
extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court